Order issued December 3 , 2012




                                             In The
                                   Court of App al

                                      No. 05-12-00328-CV


                                   RONG TANG, Appellant
                                               V.
                     TEXAS WORKFORCE COMMISSION, Appellee


                                           ORDER

       We GRANT appellant’s November 29, 2012 second motion for an extension of time to file

a reply brief. Appellant shall file his reply brief on or before December 31, 2012. We caution

appellant that no further extension of time will be granted absent extraordinary circumstances.




                                                                 S. LANG